Exhibit 10.5

 

EXECUTION VERSION

 

STREAMLINE HEALTH SOLUTIONS, INC., A DELAWARE CORPORATION

STREAMLINE HEALTH, INC., AN OHIO CORPORATION

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

LOAN AND SECURITY AGREEMENT

 

 

 







 

 

This LOAN AND SECURITY AGREEMENT is entered into as of December 11, 2019, by and
between WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”), STREAMLINE
HEALTH SOLUTIONS, INC., a Delaware corporation (“Streamline”), and STREAMLINE
HEALTH, INC., an Ohio corporation (“Streamline Health” and together with any
other Person who, from time to time, becomes a Borrower hereunder, collectively
the “Borrowers” and each individually a “Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

1.            DEFINITIONS AND CONSTRUCTION.

1.1          Definitions.  As used in this Agreement, the following terms shall
have the following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.

“Adjusted EBITDA” means, with respect to any period of determination, means
Borrower’s Net Income, plus (without duplication) (i) interest expense, (ii)
income tax expense, (iii) depreciation and amortization expense, (iv) non-cash
stock compensation expense and (v) other non-recurring expenses as approved by
Bank on a case-by-case basis, minus (vi) all capitalized expenses (including,
without limitation capitalized software development expenses)

“Advance” or “Advances” means a cash advance or cash advances under this
Agreement.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Asset Coverage Ratio” means, for any period of determination, the ratio of (a)
(i) unrestricted cash maintained at Bank, plus (ii) Eligible Accounts, divided
by (b) all outstanding Obligations owing to Bank.

“Assignment of Claims Act” means the Assignment of Claims Act, 31 USC §3727, as
amended.

“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought or any other Event of Default.

“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.

 

 



 



 

 

“Borrowing Base” means, as of any date of determination, an amount equal to
eighty percent (80%) of Eligible Accounts, as determined by Bank with reference
to the most recent Borrowing Base Certificate delivered by Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock or other equity securities, as applicable,
then outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower, who did not have such power before such transaction.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code, as amended from time to
time.

“Collateral” means the property described on Exhibit A attached hereto.

“Collections” means all payments from or on behalf of an account debtor with
respect to Borrower’s rights to payment arising in the ordinary course of
Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers’
acceptances.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a deposit account or the securities
intermediary or commodity intermediary at which Borrower maintains a securities
account or a commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over any such account.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

“Credit Extension” means each Advance, Term Advance, or any other extension of
credit by Bank for the benefit of Borrower hereunder.

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

“ECM Line of Business” means Borrower’s enterprise content manager line of
business.

“ECM Line of Business Sale” means the sale of Borrower’s ECM Line of Business by
Borrower to Hyland Software, Inc., so long as (a) the net proceeds of such sale
are not less than the outstanding Term Advance, (b) Borrower uses the proceeds
from such sale to (i) repay, in full, the Term Advance made hereunder and (ii)
repay a portion of (as determined by Bank in its reasonable discretion) the
outstanding Advances made under the Revolving





2



 

 

Line, (c) Borrower pays Bank any other fees and expenses owing by Borrower to
Bank hereunder and (d) the transaction is otherwise in form and substance
reasonably acceptable to Bank.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to Borrower in accordance with
the provisions hereof.  Unless otherwise agreed to by Bank, Eligible Accounts
shall not include the following:

(a)          Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date;

(b)          Accounts with respect to an account debtor, exceeding thirty-five
percent (35%) of whose Accounts the account debtor has failed to pay within
ninety (90) days of invoice date;

(c)          Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;

(d)          Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, or other terms
by reason of which the payment by the account debtor may be conditional;

(e)          Prebillings, prepaid deposits, retention billings, or progress
billings; provided that, this clause (e) shall expressly exclude software
license and support revenue;

(f)           Accounts with respect to which the account debtor is an Affiliate
of Borrower;

(g)          Accounts with respect to which the account debtor does not have its
principal place of business in the United States or a province of Canada (other
than Quebec), except for Eligible Foreign Accounts;

(h)          Accounts with respect to which the account debtor is a Governmental
Authority, the United States or any department, agency, or instrumentality of
the United States, unless the Borrower shall have complied in all respects, to
the satisfaction of Bank, with the Assignment of Claims Act (or any similar
state or local statute);

(i)           Accounts with respect to which Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower or
for deposits or other property of the account debtor held by Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

(j)           Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to Borrower exceed thirty-five percent
(35%) of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

(k)          Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its reasonable business and credit judgment, that there may be a basis for
dispute (but only to the extent of the amount subject to such dispute or claim),
or is subject to any Insolvency Proceeding, or becomes insolvent, or goes out of
business; and

(l)           Accounts the collection of which Bank reasonably determines to be
doubtful.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an





3



 

amount and of a tenor, and issued by a financial institution, acceptable to
Bank, or (ii) that Bank approves on a case-by-case basis.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Bank.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, but excluding unsecured obligations to trade creditors incurred in the
ordinary course of business to the extent not more than ninety (90) days’ past
due or to the extent contested in good faith, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations and (d) all Contingent Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following: Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.





4



 

“Liquidity” means, as of any date of determination, unrestricted cash of
Borrower held at Bank.

“Loan Documents” means, collectively, this Agreement, the Warrant, any agreement
relating to success fees, any Credit Card Services Agreements, any agreements
related to letters of credit, any subordination/intercreditor agreements, any
pledge or security agreements, any note or notes executed by Borrower or any
other Person, and any other agreement, instrument or document entered into in
connection with this Agreement, all as amended, restated, supplemented or
otherwise modified  or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.

“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.

“Net Income” means income after taxes and all other appropriate deductions from
revenue according to GAAP.

“Obligations” means all debt, principal, interest, any prepayment fee, Bank
Expenses and other amounts owed to Bank by Borrower pursuant to this Agreement,
any Credit Card Services Agreement, or any other agreement, whether absolute or
contingent, due or to become due, now existing or hereafter arising, including
any interest that accrues after the commencement of an Insolvency Proceeding and
including any debt, liability, or obligation owing from Borrower to others that
Bank may have obtained by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

(a)          Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;

(b)          Indebtedness existing on the Closing Date and disclosed in the
Schedule;

(c)          Indebtedness secured by a lien described in clause (d) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate at any given time;

(d)          Indebtedness consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business;

(e)          Indebtedness incurred to pay premiums for insurance policies
maintained by the Borrowers and their Subsidiaries in the ordinary course of
business not exceeding in aggregate the amount of such unpaid premiums;

(f)           Subordinated Debt;

(g)          Indebtedness consisting of Contingent Obligations incurred by a
Borrower with respect to obligations of another Borrower that constitutes
Permitted Indebtedness hereunder; and





5



 

(h)          Other Indebtedness in a principal amount not to exceed $50,000 at
any one time outstanding.

“Permitted Investment” means:

(a)          Investments existing on the Closing Date disclosed in the Schedule;

(b)          Investments (i) among Borrowers, (ii) among Subsidiaries that are
not Borrowers, (iii) by a Subsidiary that is not a Borrower in a Borrower,
provided that if the Investment constitutes Indebtedness of the applicable
Borrower to such Subsidiary, such Indebtedness shall be subject to an
intercompany subordination agreement in form and substance satisfactory to Bank;

(c)          Investments consisting of repurchases of equity interests permitted
pursuant to Section 7.6;

(d)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

(e)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

(f)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (f)
shall not apply to Investments of Borrower in any Subsidiary;

(g)          (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts; and

(h)          Other Investments in an aggregate amount of not more than $50,000
in any fiscal year of Borrower.

“Permitted Liens” means the following:

(a)          Liens in favor of the Bank.

(b)          Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;

(c)          Liens for taxes, fees, assessments or other governmental charges or
levies, either (i) not delinquent or (ii) being contested in good faith by
appropriate proceedings, provided the same (i) have no priority over any of
Bank’s security interests, (ii) are not subject to enforcement actions by the
holder of such Lien;

(d)          Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;





6



 

(e)          Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (b) through (d) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase (other than by the amount of premiums paid thereon
and the fees and expenses incurred in connection therewith and by the amount of
unfunded commitments with respect thereto;

(f)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Fifty Thousand Dollars ($50,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(g)          Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(h)          leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property granted in the ordinary course of Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Bank a security interest therein;

(i)           non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business;

(j)           Liens in favor of other financial institutions arising in
connection with a Borrower’s deposit and/or securities accounts held at such
institutions, provided that (i) to the extent required hereby, Bank has a first
priority perfected security interest in the amounts held in such deposit and/or
securities accounts, and (ii) such accounts are permitted to be maintained
pursuant to Section 6.8 of this Agreement;

(k)          Liens in favor of other financial institutions arising in
connection with a Borrower’s deposit and/or securities accounts held at such
institutions;

(l)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;

(m)         Liens arising from attachments or judgments, orders or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and

(n)          Other Liens which do not secure Indebtedness for borrowed money or
letters of credit as to which the aggregate amount of the obligations secured
thereby does not exceed $50,000.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the greater of (a) five percent (5%) or (b) the Prime Rate
published in the Money Rates section of the Western Edition of The Wall Street
Journal, or such other rate of interest publicly announced from time to time by
Bank as its Prime Rate.  Bank may price loans to its customers at, above or
below the Prime Rate.   Any change in the Prime Rate shall take effect at the
opening of business on the day specified in the public announcement of a change
in Prime Rate.





7



 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

“Recurring Revenue” means, with respect to any measurement period, recurring
revenue from software as a service contracts and maintenance support contracts,
in each case, recognized in accordance with GAAP during such period.

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means a credit extension of up to Two Million Dollars
($2,000,000).

“Revolving Maturity Date” means twenty four (24) months from the Closing Date.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“Shares” means one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
in any Subsidiary of Borrower.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank (and identified
as being such by Borrower and Bank), pursuant to a subordination agreement in
form and substance satisfactory to Bank.

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than fifty percent (50%) of the stock
or other units of ownership which by the terms thereof has the ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by Borrower,
either directly or through an Affiliate.

“Term Advance” has the meaning set forth in Section 2.1(b)(i).

“Term Loan Amount” means Four Million Dollars ($4,000,000).

“Term Loan Maturity Date” means forty eight (48) months from the Closing Date.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Waiver Conditions” means, collectively, (a) Borrower consummates the ECM Line
of Business Sale on or prior to February 28, 2020 and provides evidence, in form
and substance reasonably acceptable to Bank, of the closing thereof, (b) the net
cash proceeds received by Borrower from the ECM Line of Business Sale, plus the
amount of customer prepayments that result in a reduction of the purchase price
for the ECM Line of Business Sale, is not less than Eight Million Dollars
($8,000,000) and such amount is deposited and maintained in Borrower’s deposit
account with Bank upon the consummation thereof, (c) Borrower is in compliance
with Section 6.8 of this Agreement and (d) Borrower provides evidence, in form
and substance reasonably acceptable to Bank, that Borrower has closed all of its
bank accounts maintained with any other Person other than Bank within the time
frame required by Section 6.8 of this Agreement.

“Warrant” means that certain Warrant to Purchase Stock dated as of the Closing
Date issued by Borrower in favor of Bank, and any other warrant issued by
Borrower to Bank, in each case, as amended, restated and/or supplemented from
time to time.

1.2          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP.  When used herein, the terms
“financial statements” shall include the notes and schedules thereto.





8



 

2.            LOAN AND TERMS OF PAYMENT.

2.1          Credit Extensions.

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder.  Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

(a)          Revolving Advances.

(i)           Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Revolving Line or (ii) the Borrowing Base.  Subject to the
terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable.  Borrower may prepay any Advances without penalty
or premium.

(ii)          Whenever Borrower desires an Advance, Borrower will notify Bank no
later than 3:00 p.m. Pacific time, on the Business Day that the Advance is to be
made.  Each such notification shall be made (i) by telephone or in-person
followed by written confirmation from Borrower within 24 hours, (ii) by
electronic mail, or (iii) by delivering to Bank a Revolving Advance Request Form
in substantially the form of Exhibit B hereto.  Bank is authorized to make
Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid.  Bank shall be entitled to
rely on any notice given by a person who Bank reasonably believes to be a
Responsible Officer or a designee thereof, and Borrower shall indemnify and hold
Bank harmless for any damages or loss suffered by Bank as a result of such
reliance.  Bank will credit the amount of Advances made under this
Section 2.1(a) to Borrower’s deposit account.

(b)          Term Advance.

(i)           Availability. Subject to and upon the terms and conditions of this
Agreement, Bank agrees to make a single cash advance to Borrower on the Closing
Date in an aggregate amount not to exceed the Term Loan Amount (the “Term
Advance”).

(ii)          Repayment. Borrower shall make interest-only payments with respect
to the Term Advance in accordance with Section 2.3(c) through the twelve (12)
month anniversary of the Closing Date. Commencing on the thirteenth (13th) month
anniversary of the Closing Date, Borrower shall repay the Term Advance in
accordance with Section 2.3(c) in thirty-six (36) equal and consecutive
installments of principal, plus monthly payments of accrued interest, in each
case payable on the tenth (10th) day of each month.  Borrower’s final payment in
respect of the Term Advance, due on the Term Loan Maturity Date, shall include
all outstanding principal and accrued and unpaid interest under such Term
Advance.  Once repaid, the Term Advance may not be reborrowed.

(iii)         Prepayment.

(A) Voluntary Prepayment.  Borrower shall have the option to prepay all, but not
less than all, of any the Term Advance under this Agreement, provided Borrower
(A) deliver written notice to Bank of their election to prepay such Term Advance
at least five (5) Business Days prior to such prepayment and (B) pay, on the
date of such prepayment, (1) all outstanding principal with respect to the Term
Advance, plus accrued but unpaid interest, plus (2) all fees (including any late
fee), and other sums, including Bank Expenses, if any, that shall have become
due and payable hereunder, plus (3) a cash fee equal to two percent (2%) of the
principal amount of the Term Advance so repaid if such prepayment occurs on or
prior to the twenty-four (24) month anniversary of the Closing
Date.  Notwithstanding the foregoing, (1) any notice of prepayment given





9



 

hereunder which is to be made with the proceeds from the ECM Line of Business
Sale or some other contingent event or condition expressly identified in writing
by the Borrower, may be, if expressly so stated to be, contingent upon the
consummation of such sale or condition and may be revoked by the Borrower in the
event such sale is not consummated or such condition does not occur and (2)
Borrower must prepay the Term Advance from all available proceeds of the ECM
Line of Business Sale, with the foregoing prepayment fee being waived with
respect to such prepayment of the Term Advance.

(B) Mandatory Prepayment Upon an Acceleration.  If the Term Advance is
accelerated after the occurrence of an Event of Default, Borrower shall
immediately pay to Bank an amount equal to the sum of (A) all outstanding
principal of the Term Advance, plus accrued but unpaid interest (including
interest at the default rate), plus (B) all other fees, and other sums,
including Bank Expenses, if any, that shall have become due and payable
hereunder.

2.2          Overadvances.  If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time, then
Borrower shall immediately pay to Bank, in cash, the amount of such excess.

2.3          Interest Rates, Payments, and Calculations.

(a)          Interest Rates.

(i)           Advances.  Except as set forth in Section 2.3(b), the Advances
under the Revolving Facility shall bear interest, on the outstanding Daily
Balance thereof, at a floating rate equal to one and one quarter of one percent
(1.25%) above the Prime Rate.

(ii)          Term Advances. Except as set forth in Section 2.3(b), the
outstanding Term Advances shall bear interest on the outstanding Daily Balance
thereof, at a floating rate equal to one and one half of one percent (1.50%)
above the Prime Rate.

(b)          Late Fee; Default Rate.  If any payment is not made within ten (10)
days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law, not in
any case to be less than $25.00.  All Obligations shall bear interest, from and
after the occurrence and during the continuance of an Event of Default, at a
rate equal to five (5) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.

(c)          Payments.  Interest hereunder shall be due and payable on the tenth
(10th) calendar day of each month during the term hereof.  Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of Borrower’s deposit accounts or against the Revolving Line, in
which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder.  Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.  All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment.

(d)          Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

2.4          Crediting Payments.

(a)          Prior to the occurrence of an Event of Default, Bank shall credit a
wire transfer of funds, check or other item of payment to such deposit account
or Obligation as Borrower specifies.  After the





10



 

occurrence of an Event of Default, the receipt by Bank of any wire transfer of
funds, check, or other item of payment shall be immediately applied to
conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment.  Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 12:00 noon Pacific time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day.  Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

(b)          Borrower hereby authorizes Bank to automatically deduct the amount
of any loan payments from any deposit account(s) of Borrower held with Bank. If
the funds in the account(s) are insufficient to cover any payment, Bank shall
not be obligated to advance funds to cover the payment and Borrower agrees to
pay any applicable fees for this service disclosed in the Schedule of Fees and
Charges applicable to Borrower’s account(s).  Subject to any terms and
conditions in the Loan Documents, Borrower or Bank may voluntarily terminate
automatic payments at any time for any reason.

2.5          Fees.  Borrower shall pay to Bank the following:

(a)          Facility Fee. (i) On the Closing Date, a facility fee equal to
$40,000 in respect of the Term Loan Amount, which shall be deemed fully earned
as of the Closing Date and (ii) On the Closing Date and on each anniversary
thereof, $5,000 in respect of the Revolving Line, each of which shall be deemed
fully earned as of the Closing Date and each anniversary thereof;

(b)          Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses and,
after the Closing Date, all Bank Expenses, including reasonable attorneys’ fees
and expenses, as and when they are incurred by Bank; and

(c)          Fee in Lieu of Warrant.  A cash fee in lieu of issuing the Warrant
payable as follows (i) $100,000 payable on the Closing Date and (ii) $100,000
payable on February 28, 2020, unless the Waiver Conditions are satisfied.

2.6          Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 13.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default or, if Bank does not deem the updated
Financial Plan delivered pursuant to Section 6.8(h) of this Agreement acceptable
to Bank in its sole discretion or if Borrower fails to deliver such
plan.  Notwithstanding termination, Bank’s Lien on the Collateral shall remain
in effect for so long as any Obligations are outstanding.

3.            CONDITIONS OF LOANS.

3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following, duly executed by the applicable parties thereto:

(a)          this Agreement;

(b)          a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

(c)          UCC Financing Statement;

(d)          an intellectual property security agreement;





11



 

(e)          payment of the Fee in Lieu of Warrant (to the extent such payment
is due on the Closing Date);

(f)           agreement to provide insurance and evidence satisfactory to Bank
that the insurance policies and endorsements required by Section 6.6 hereof are
in full force and effect, together with appropriate evidence showing lender loss
payable and/or additional insured clauses or endorsements in favor of Bank;

(g)          payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;

(h)          current financial statements of Borrower;

(i)           an audit of the Collateral, the results of which shall be
satisfactory to Bank;

(j)           duly executed original signature to a payoff letter from Wells
Fargo Bank, National Association evidencing that (i) the Liens securing
Indebtedness owed by Borrower to Wells Fargo Bank, National Association will be
terminated and (ii) the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the initial Credit Extension, be
terminated;

(k)          certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released; and

(l)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

3.2          Conditions Precedent to All Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

(a)          timely receipt by Bank of the Revolving Advance Request Form, as
provided in Section 2.1;

(b)          the absence of any circumstance or circumstances that could have a
Material Adverse Effect; and

(c)          the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Revolving Advance Request Form and on the effective date of each Credit
Extension as though made at and as of each such date, and no Event of Default
shall have occurred and be continuing, or would exist after giving effect to
such Credit Extension.  The making of each Credit Extension shall be deemed to
be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

3.3          Covenant to Deliver.  Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension.  Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

4.            CREATION OF SECURITY INTEREST.

4.1          Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties





12



 

under the Loan Documents.  Except as set forth in the Schedule, such security
interest constitutes a valid, first priority security interest in the presently
existing Collateral, and will constitute a valid, first priority security
interest in Collateral acquired after the date hereof.

4.2          Intentionally Omitted.  Delivery of Additional Documentation
Required.  Borrower shall from time to time execute and deliver to Bank, at the
request of Bank, all Negotiable Collateral, all financing statements and other
documents that Bank may reasonably request, in form satisfactory to Bank, to
perfect and continue the perfection of Bank’s security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under the Loan Documents.  Borrower from time to time may deposit with Bank
specific time deposit accounts to secure specific Obligations. Borrower
authorizes Bank to hold such balances in pledge and to decline to honor any
drafts thereon or any request by Borrower or any other Person to pay or
otherwise transfer any part of such balances for so long as the Obligations are
outstanding.

4.3          Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.

4.4          Right to Inspect.  Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than once a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

5.            REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1          Due Organization and Qualification.  Borrower and each Subsidiary
is a corporation duly existing and in good standing under the laws of its
jurisdiction of organization and qualified and licensed to do business in any
other jurisdiction in which the conduct of its business or its ownership of
property requires that it be so qualified and where the failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.

5.2          Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Certificate of Incorporation or Bylaws, nor
will they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound, nor will they contravene,
conflict with or violate any applicable order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority by which Borrower
or any of Borrower’s property or assets may be bound or affected.  Borrower is
not in default under any material agreement to which it is a party or by which
it is bound.

5.3          No Prior Encumbrances.  Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.

5.4          Bona Fide  Accounts.  The Eligible Accounts are bona fide existing
obligations.  The property and services giving rise to such Eligible Accounts
has been delivered or rendered to the account debtor or to the account debtor’s
agent for immediate and unconditional acceptance by the account debtor.  As of
the date of delivery of any Borrowing Base Certificate hereunder, Borrower has
not received notice of actual or imminent Insolvency Proceeding of any account
debtor that is included in such Borrowing Base Certificate as an Eligible
Account.

5.5          Merchantable Inventory.  All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.





13



 

5.6          Collateral and Intellectual Property Collateral.  Borrower is the
sole owner or licensee  of the Intellectual Property Collateral, except (i) as
stated herein or in the schedule, (ii) commercially available software using in
the ordinary course of business and (iii) for non-exclusive licenses granted by
Borrower to its customers in the ordinary course of business.  Except as would
not reasonably be expected to have a Material Adverse Effect, each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party.  Except as set forth in the Schedule,
Borrower’s rights as a licensee of intellectual property do not give rise to
more than five percent (5%) of its gross revenue in any given month, including
without limitation revenue derived from the sale, licensing, rendering or
disposition of any product or service.  Except as set forth in the Schedule,
Borrower is not a party to, or bound by, any agreement that restricts the grant
by Borrower of a security interest in Borrower’s rights under such agreement.

5.7          Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof.  The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.  All Borrower’s
Inventory and Equipment is located only at the location set forth in Section 10
hereof.

5.8          Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which there is a reasonable probability of
an adverse decision that could have a Material Adverse Effect.

5.9          No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

5.10        Solvency, Payment of Debts.  Borrower is solvent and able to pay its
debts (including trade debts) as they mature.

5.11        Regulatory Compliance. Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability.  Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has complied with all the
provisions of the Federal Fair Labor Standards Act.  Borrower has not violated
any statutes, laws, ordinances or rules applicable to it, violation of which
could reasonably be expected to have a Material Adverse Effect. Neither Borrower
nor any of its Subsidiaries is in violation in any material respect of any
applicable requirement of law relating to terrorism or money laundering,
including Executive Order No. 13224, effective September 24, 2001, The Currency
and Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311 5330), the Trading With the Enemy Act (50 U.S.C. §§1-44, as
amended), the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107 56,
signed into law October 26, 2001, the Criminal Justice (Money Laundering and
Terrorist Financing) Act 2010 as amended and the Criminal Justice (Terrorist
Offences) Act 2005.

5.12        Environmental Condition.  Except as disclosed in the Schedule, none
of Borrower’s or any Subsidiary’s properties or assets has ever been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any hazardous waste or hazardous substance other than in
accordance with applicable law; to the best of Borrower’s knowledge, none of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental





14



 

protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.

5.13        Taxes.  Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.

5.14        Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.

5.15        Government Consents.  Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.

5.16        Accounts.  Except as permitted by Section 6.8, none of Borrower’s
nor any Subsidiary’s property is maintained or invested with a Person other than
Bank.

5.17        Intentionally Omitted.

5.18        Full Disclosure.  All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers industry) furnished by
or on behalf of Borrowers to Bank in connection with this Agreement, will be,
true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.

6.            AFFIRMATIVE COVENANTS.

Borrower shall do all of the following:

6.1          Good Standing.  Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
organization and maintain qualification in each jurisdiction in which it is
required under applicable law and where the failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect.  Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain, in force all
licenses, approvals and agreements, the loss of which could reasonably be
expected to have a Material Adverse Effect.

6.2          Government Compliance.  Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a Material Adverse Effect.

6.3          Financial Statements, Reports, Certificates.  Borrower shall
deliver the following to Bank:

(a)          as soon as available, but in any event within thirty (30) days
after the end of each calendar month, (i) a company prepared consolidated
balance sheet, income statement, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer and (ii) a Compliance Certificate;





15



 

(b)          except to the extent the same are sooner included in a Form 10-K
Annual Report filed by Borrower with the Securities and Exchange Commission,
within one hundred eighty (180) days after the end of Borrower’s fiscal year,
audited consolidated and consolidating (if applicable) financial statements of
Borrower prepared in accordance with GAAP, consistently applied, together with
an unqualified opinion on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank;

(c)          copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt and, if applicable, copies of the Form 10-K Annual Report,
Form 10-Q Quarterly Report and Form 8-K Current Report for Borrower concurrent
with the date of filing with the Securities and Exchange Commission;

(d)          promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that could
result in damages or costs to Borrower or any Subsidiary of One Hundred Thousand
Dollars ($100,000) or more;

(e)          such budgets, sales projections, operating plans or other financial
information as Bank may reasonably request from time to time;

(f)           within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank (i) a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit C hereto, prepared as of such month
end, (ii) a detailed aging of Borrower’s Accounts by invoice date, together with
payable aging by invoice date, together with such other matters as Bank may
request, (iii) a deferred revenue schedule and (iv) a monthly recurring revenue
report;

(g)          as soon as available, but in any event no later than the earlier to
occur of thirty (30) days following the beginning of each fiscal year, an annual
operating budget and financial projections (including income statements, balance
sheets and cash flow statements) for such fiscal year, presented in a monthly
format, approved by Borrower’s board of directors, and in a form and substance
reasonably acceptable to Bank (each, a “Financial Plan”)

(h)          No later than five (5) Business Days prior to the consummation of
the ECM Line of Business Sale, an updated Financial Plan of Borrower as of such
date and after giving effect thereto;

(i)           promptly, upon sending or receipt, copies of any management
letters and correspondence relating to management letters, sent or received by
Borrower to or from Borrower’s auditor.  If no management letter is prepared,
Borrower shall, upon Bank’s request, obtain a letter from such auditor stating
that no deficiencies were noted that would otherwise be addressed in a
management letter;

(j)           promptly upon Bank’s request, such other books, records,
statements, lists of property and accounts, budgets, forecasts or reports as to
Borrower and as to each Guarantor of Borrower’s obligations to Bank as Bank may
request.

6.4          Audits. Bank shall have a right from time to time hereafter to
audit Borrower’s Accounts and appraise Collateral at Borrower’s expense,
provided that such audits will be conducted no more often than every twelve(12)
months unless an Event of Default has occurred and is continuing.

6.5          Inventory; Returns.  Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement.  Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Fifty Thousand Dollars
($50,000).

6.6          Taxes.  Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law,





16



 

and will execute and deliver to Bank, on demand, appropriate certificates
attesting to the payment or deposit thereof; and Borrower will make, and will
cause each Subsidiary to make, timely payment or deposit of all material tax
payments and withholding taxes required of it by applicable laws, including, but
not limited to, those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, and will, upon request, furnish Bank
with proof satisfactory to Bank indicating that Borrower or a Subsidiary has
made such payments or deposits; provided that Borrower or a Subsidiary need not
make any payment if the amount or validity of such payment is contested in good
faith by appropriate proceedings and is reserved against (to the extent required
by GAAP) by Borrower.

6.7          Insurance.

(a)          Borrower, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof.  Borrower shall also maintain insurance relating
to Borrower’s business, ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrower’s.

(b)          All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank.  All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an lender loss
payee thereof, and all liability insurance policies shall show Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice (or, ten (10) days in the case of non-payment of premium) to
Bank before canceling its policy for any reason.  Upon Bank’s request, Borrower
shall deliver to Bank certified copies of such policies of insurance and
evidence of the payments of all premiums therefor.  All proceeds payable under
any such policy shall, at the option of Bank, be payable to Bank to be applied
on account of the Obligations.

6.8          Accounts.

(a)          Borrower shall (i) maintain and shall cause each of its
Subsidiaries to maintain all of its depository, operating, and investment
accounts with Bank and (ii) endeavor to utilize and shall cause each of its
Subsidiaries to endeavor to utilize Bank’s International Banking Division for
any international banking services required by Borrower, including, but not
limited to, foreign currency wires, hedges, swaps, FX contracts, and letters of
credit.  Any Guarantor shall maintain all depository, operating and
securities/investment accounts with Bank and Bank’s Affiliates.  In addition,
Borrower shall, on or before the day that is forty five (45) days after the
Closing Date, close all of Borrower’s depository, operating, investment and
other accounts that are maintained with any other Person other than Bank.

(b)          In addition to and without limiting the restrictions in (a),
Borrower shall provide Bank five (5) days prior written notice before
establishing any banking or investment account at or with any bank or financial
institution other than Bank or Bank’s Affiliates. For each banking or investment
account that Borrower at any time maintains, Borrower shall cause the applicable
bank or financial institution (other than Bank) at or with which any such
account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such account to perfect Bank’s Lien in
such account in accordance with the terms hereunder which Control Agreement may
not be terminated without the prior written consent of Bank.  The provisions of
the previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.

6.9          Financial Covenants.

(a)          Performance to Plan – Recurring Revenue.  Commencing with the month
ending December 31, 2019, (i) Borrower’s Recurring Revenue, measured on a
monthly basis as of the last day of each such month for the trailing three (3)
month period then ended, shall not deviate by more than fifteen percent (15%) of
Borrower’s projected Recurring Revenue as set forth in Borrower’s Financial Plan
accepted by Bank hereunder OR (ii) Borrower’s Recurring Revenue, measured on a
monthly basis as of the last day of each such month for the period January 1
through the last day of such month, shall not deviate by more than twenty
percent (20%) of Borrower’s projected Recurring Revenue as set forth in
Borrower’s Financial Plan accepted by Bank





17



 

hereunder.  For the avoidance of doubt, Borrower shall be in compliance with
this clause (b) for a month if, as of the last day of such month, Borrower
satisfies either of the foregoing clauses (i) or (ii).

(b)          Performance to Plan – Adjusted EBITDA.  Commencing with the month
ending December 31, 2019, (i) Borrower’s Adjusted EBITDA, measured on a monthly
basis as of the last day of each such month for the trailing three (3) month
period then ended, shall not deviate by the greater of thirty percent (30%) of
Borrower’s projected Adjusted EBITDA as set forth in Borrower’s Financial Plan
accepted by Bank hereunder OR (ii) $150,000.  For the avoidance of doubt,
Borrower shall be in compliance with this clause (c) for a month if, as of the
last day of such month, Borrower satisfies either of the foregoing clauses (i)
or (ii).

(c)          Minimum Asset Coverage Ratio.

(i)           Commencing with the month ending December 31, 2019 through and
including November 30, 2020, Borrower shall, at all times, maintain a minimum
Asset Coverage Ratio of at least .75 to 1.00, measured on a monthly basis as of
the last day of each such month.

(ii)          Commencing with the month ending December 31, 2020 and each month
thereafter, Borrower shall, at all times, maintain a minimum Asset Coverage
Ratio of at least 1.50 to 1.00, measured on a monthly basis as of the last day
of each such month.

6.10        Intellectual Property Rights.

(a)          Borrower, concurrently with the delivery of a Compliance
Certificate, shall give Bank written notice of any applications or registrations
of intellectual property rights filed since the date of the immediately
preceding Compliance Certificate, with the United States Patent and Trademark
Office, including the date of such filing and the registration or application
numbers, if any.  Upon filing any such applications or registrations with the
United States Copyright Office, Borrower shall promptly provide Bank with (i) a
copy of such applications or registrations, without the exhibits, if any,
thereto, (ii) evidence of the filing of any documents requested by Bank to be
filed for Bank to maintain the perfection and priority of its security interest
in such intellectual property rights, and (iii) the date of such filing.

(b)          Bank may audit Borrower's Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing.  Bank shall have the right, but not the obligation, to take, at
Borrower's sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after 15 days' notice to
Borrower.  Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.

6.11        Use of Proceeds.  Borrower shall use the proceeds of the  Advances
solely as working capital to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.

6.12        Landlord Waivers; Bailee Waivers.  In the event that Borrower or any
of its Subsidiaries, after the Closing Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
tangible Collateral with, or deliver any portion of the Collateral to, a bailee,
in each case pursuant to Section 7.2, then Borrower or such Subsidiary will
first receive the written consent of Bank and, in the event that the Collateral
at any new location is valued in excess of One Hundred Thousand Dollars
($100,000) in the aggregate, such bailee or landlord, as applicable, must
execute and deliver a bailee waiver or landlord waiver, as applicable, in form
and substance reasonably satisfactory to Bank prior to the addition of any new
offices or business locations, or any such storage with or delivery to any such
bailee, as the case may be.

6.13        Formation or Acquisition of Subsidiaries.  Notwithstanding and
without limiting the negative covenants contained in Sections 7.3 and 7.7
hereof, at the time that Borrower or any Guarantor forms any direct or indirect
Subsidiary or acquires any direct or indirect Subsidiary after the Closing Date
having assets in excess of $10,000, Borrower and such Guarantor shall (a) cause
such new Subsidiary to provide to Bank a joinder to





18



 

this Agreement to become a co-borrower hereunder, or a Guaranty to become a
Guarantor hereunder, at Bank’s discretion, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank; and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above.  Any document,
agreement, or instrument executed or issued pursuant to this Section 6.13 shall
be a Loan Document.

6.14        Intentionally Omitted.

6.15        Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

7.            NEGATIVE COVENANTS.

Borrower will not do any of the following:

7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than:  (i) Transfers of
Inventory in the ordinary course of business; (ii) Transfers of non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; (iii) Transfers of worn-out or
obsolete Equipment which was not financed by Bank; (iv) Transfers consisting of
the sale or issuance of any stock of Borrower permitted under Section 7.2 of
this Agreement; (v) Transfers consisting of Borrower’s use or transfer of money
or cash equivalents in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; (vi) the leasing or subleasing of assets
of Borrower or its Subsidiaries in the ordinary course of business,
(vii)  transfers among the Borrowers; and (viii) (A) the lapse of registered
patents, trademarks, copyrights and other intellectual property of Borrower and
its Subsidiaries to the extent not economically desirable in the conduct of
their business or (B) the abandonment (including, but not limited to, by means
of the sale, exclusive license or other disposition of the source code therefor)
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (A) and (B)),
(1) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (2) such lapse is not materially adverse to the
interests of the Bank.  Notwithstanding the foregoing, Borrower may consummate
the ECM Line of Business Sale, so long as Borrower complies with the
requirements set forth in the definition thereof.

7.2          Change in Business; Change in Control or Executive Office.  Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
organization or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, equity securities, or property of
another Person.

7.4          Indebtedness.  Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

7.5          Encumbrances.  Create, incur, assume or suffer to exist any Lien
with respect to any of its property (including without limitation, its
Intellectual Property Collateral), or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries to do so, except for





19



 

Permitted Liens, or agree with any Person other than Bank not to grant a
security interest in, or otherwise encumber, any of its property (including
without limitation, its Intellectual Property Collateral), or permit any
Subsidiary to do so.

7.6          Distributions.  Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that (a) Borrower may
repurchase the stock  of former employees pursuant to stock repurchase
agreements in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) during any twelve (12) month period, as long as an Event of
Default does not exist prior to such repurchase or would not exist after giving
effect to such repurchase, (b) Streamline Health may pay dividends or make
distributions to Streamline; and (c) the Borrower may make redemptions
consisting of the non-cash repurchase of Equity Interests deemed to occur upon
the exercise of stock options, warrants or similar rights to the extent such
Equity Interests represent a portion of the exercise price for those stock
options, warrants or similar rights or the cash payment of related withholding
taxes.

7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or suffer or permit any Subsidiary to be a
party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower.

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person or than (a) transactions among the Borrowers, (b) so
long as it has been approved by such Borrower’s or its applicable Subsidiary's
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Borrower or its applicable Subsidiary; and (c) so long as it has
been approved by the applicable Borrower’s board of directors (or comparable
governing body) in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of Borrowers and their Subsidiaries in the
ordinary course of business and consistent with industry practice.

7.9          Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent. For the abundance of caution, in no event shall Borrower
make any payment under any Subordinated Debt if an Event of Default has occurred
and is continuing or would occur as a result of such payment.

7.10        Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.

7.11        Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could reasonably be expected to have a Material
Adverse Effect, or permit any of its Subsidiaries to do any of the foregoing.

7.12        Capital Expenditures.  Make or contract to make, without Bank’s
prior written consent, capital expenditures, including leasehold improvements,
in any fiscal year in excess of Two Hundred Fifty Thousand Dollars ($250,000).





20



 

8.            EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1          Payment Default.  If Borrower fails to pay, when due, any of the
Obligations;

8.2          Covenant Default.

(a)          If Borrower fails to perform any obligation under Section 3.3,
Article 6 or violates any of the covenants contained in Article 7 of this
Agreement; or

(b)          If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
ten (10) days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the ten (10) day period or cannot after diligent attempts
by Borrower be cured within such ten (10) day period, and such default is likely
to be cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to have cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.

8.3          Material Adverse Effect.  If there occurs any circumstance or
circumstances that could have a Material Adverse Effect;

8.4          Attachment.  If any portion of Borrower’s assets in excess of Two
Hundred Fifty Thousand ($250,000), individually or in the aggregate, is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if any other claim
becomes a lien or encumbrance upon any material portion of Borrower’s assets, or
if a notice of lien, levy, or assessment is filed of record with respect to any
of Borrower’s assets by the United States Government, or any department, agency,
or instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten (10) days after Borrower receives
notice thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower (provided that no Credit Extensions
will be required to be made during such cure period);

8.5          Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

8.6          Other Agreements.  If there is a default or other failure to
perform in any agreement to which Borrower or any Guarantor is a party or by
which it is bound resulting in a right by a third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of Two Hundred Fifty Thousand ($250,000) or which could reasonably be
expected to have a Material Adverse Effect.

8.7          Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Two Hundred Fifty
Thousand ($250,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of such judgment); or





21



 

8.8          Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

8.9          Subordinated Debt.  Any document, instrument, or agreement
evidencing the subordination of any Subordinated Debt shall for any reason be
revoked or invalidated or otherwise cease to be in full force and effect, any
Person shall be in breach thereof or contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations shall for any reason be subordinated or shall not
have the priority contemplated by this Agreement or any applicable subordination
or intercreditor agreement;

8.10        Guaranty.  If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.9 occur with respect to any guarantor or any guarantor dies or
becomes subject to any criminal prosecution, or any circumstances arise causing
Bank, in good faith, to become insecure as to the satisfaction of any of any
guarantor’s obligations under the Guaranty Documents.

9.            BANK’S RIGHTS AND REMEDIES.

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

(a)          Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);

(b)          Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

(c)          Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(d)          Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;

(e)          Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

(f)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right,





22



 

solely pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;

(g)          Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

(h)          Bank may credit bid and purchase at any public sale; and

(i)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

9.2          Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral.  The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.

9.3          Accounts Collection.  At any time after the occurrence of an Event
of Default and during the continuation thereof, Bank may notify any Person owing
funds to Borrower of Bank’s security interest in such funds and verify the
amount of such Account.  Borrower shall collect all amounts owing to Borrower
for Bank, receive in trust all payments as Bank’s trustee, and immediately
deliver such payments to Bank in their original form as received from the
account debtor, with proper endorsements for deposit.

9.4          Bank Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; (b) set up such reserves under a loan facility in Section 2.1 as Bank
deems necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5          Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for:  (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever.  All risk
of loss, damage or destruction of the Collateral shall be borne by Borrower.

9.6          Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be
cumulative.  Bank shall have all other rights and remedies not





23



 

inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by Bank of one right or remedy shall be deemed an election, and no
waiver by Bank of any Event of Default on Borrower’s part shall be deemed a
continuing waiver.  No delay by Bank shall constitute a waiver, election, or
acquiescence by it.  No waiver by Bank shall be effective unless made in a
written document signed on behalf of Bank and then shall be effective only in
the specific instance and for the specific purpose for which it was given.

9.7          Demand; Protest.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

10.          NOTICES.

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail; (c)
one (1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address, or
email address indicated below.  Bank or Borrower may change its mailing or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10.

If to Borrower:

Streamline Health Solutions, Inc.

Streamline Health, Inc.

1175 Peachtree Street NE, 10th Floor

Atlanta, GA 30361

Attn: Chief Financial Officer

Email: thomas.gibson@streamlinehealth.net

 

 

If to Bank:

Bridge Bank, a division of Western Alliance Bank

55 Almaden Boulevard, Suite 100

San Jose, CA 95113

Attn: Note Department

Fax: (408) 282-1681

Email: notedepartment@bridgebank.com

 

and

 

Bridge Bank, a division of Western Alliance Bank

Six Concourse Parkway, Suite 2130

Atlanta, GA 30328

Attn: Robert Bryant

Email: Robert.byrant@bridgebank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT





24



 

CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

12.          JUDICIAL REFERENCE PROVISION.

12.1        In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.

12.2        With the exception of the items specified in Section 12.3, below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Loan Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

12.3        The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.

12.4        The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

12.5        The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

12.6        The referee will have power to expand or limit the amount and
duration of discovery.  The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever.  Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service.  All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

12.7        Except as expressly set forth herein, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference
proceeding.  All proceedings and





25



 

hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript.  The party making
such a request shall have the obligation to arrange for and pay the court
reporter.  Subject to the referee’s power to award costs to the prevailing
party, the parties will equally share the cost of the referee and the court
reporter at trial.

12.8        The referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California.  The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding.  The referee shall be empowered
to enter equitable as well as legal relief, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
court proceeding, including without limitation motions for summary judgment or
summary adjudication. The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference.  Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

12.9        If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration.  The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time.  The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

12.10      THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

13.          GENERAL PROVISIONS.

13.1        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

13.2        Indemnification.  Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against:  (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

13.3        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.





26



 

13.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.5        Amendments in Writing, Integration.  Neither this Agreement nor the
Loan Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

13.6        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

13.7        Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions to Borrower.  The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

13.8        Confidentiality.  In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the Loans, (iii) as required by law, regulations, rule or order,
subpoena, judicial order or similar order, (iv) as may be required in connection
with the examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information.

13.9        Patriot Act Notice.  Bank notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies Borrower, which information includes
names and addresses and other information that will allow Bank to identify
Borrower in accordance with the Patriot Act.

14.          CO-BORROWERS.

14.1        Co-Borrowers.  Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one Borrower to enforce the Obligations
without waiving its right to proceed against the other Borrower. This Agreement
and the Loan Documents are a primary and original obligation of each Borrower
and shall remain in effect notwithstanding future changes in conditions,
including any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between Bank and any Borrower. Each Borrower shall be liable for existing and
future Obligations as fully as if all of the Credit Extensions were advanced to
such Borrower. Bank may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, each Borrower, including without
limitation Advance Request Forms and Compliance Certificates. Each Borrower
appoints each other Borrower as its agent with all necessary power and authority
to give and receive notices, certificates or demands for and on behalf of each
Borrower, to act as disbursing agent for receipt of any Advances on behalf of
each Borrower and to apply to Bank on behalf of each Borrower for Advances, any
waivers and any consents. This authorization cannot be revoked, and Bank need
not inquire as to one Borrower’s authority to act for or on behalf of another
Borrower.

14.2        Subrogation and Similar Rights.  Notwithstanding any other provision
of this Agreement or any other Loan Document, each Borrower irrevocably waives,
until all Obligations (other than





27



 

inchoate indemnity obligations) are paid in full and Bank has no further
obligation to make Credit Extensions to each Borrower, all rights that it may
have at law or in equity (including, without limitation, any law subrogating a
Borrower to the rights of Bank under the Loan Documents) to seek contribution,
indemnification, or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by a Borrower with respect to the Obligations
in connection with the Loan Documents or otherwise and all rights that it might
have to benefit from, or to participate in, any security for the Obligations as
a result of any payment made by a Borrower with respect to the Obligations in
connection with the Loan Documents or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void. If any payment is made to a Borrower in
contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.

14.3        Waivers of Notice.  Each Borrower waives, to the extent permitted by
law, notice of acceptance hereof; notice of the existence, creation or
acquisition of any of the Obligations; notice of an Event of Default except as
set forth herein; notice of the amount of the Obligations outstanding at any
time; notice of any adverse change in the financial condition of any other
Borrower or of any other fact that might increase a Borrower’s risk; presentment
for payment; demand; protest and notice thereof as to any instrument; and all
other notices and demands to which Borrower would otherwise be entitled by
virtue of being a co-borrower or a surety.  Each Borrower waives any defense
arising from any defense of any other Borrower, or by reason of the cessation
from any cause whatsoever of the liability of any other Borrower. Bank’s failure
at any time to require strict performance by any Borrower of any provision of
the Loan Documents shall not waive, alter or diminish any right of Bank
thereafter to demand strict compliance and performance therewith. Each Borrower
also waives any defense arising from any act or omission of Bank that changes
the scope of Borrower’s risks hereunder. Each Borrower hereby waives any right
to assert against Bank any defense (legal or equitable), setoff, counterclaim,
or claims that such Borrower individually may now or hereafter have against
another Borrower or any other Person liable to Bank with respect to the
Obligations in any manner or whatsoever.

14.4        Subrogation of Defenses.  For so long as any Obligations are
outstanding or Bank has any obligations to make Credit Extensions to Borrower
hereunder, each Borrower hereby agrees not to assert any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850,
2899, and 3433 and California Code of Civil Procedure Sections 580a, 580b, 580d
and 726, as those statutory provisions are now in effect and hereafter amended,
and under any other similar statutes now and hereafter in effect. This Section
14.4 shall have no further force or effect and shall terminate automatically
upon the indefeasible repayment in full in cash of all Obligations owing to Bank
and the termination of this Agreement and Bank’s obligation to make Credit
Extensions to Borrower hereunder.

14.5        Right to Settle, Release

(a)          The liability of Borrower hereunder shall not be diminished by (i)
any agreement, understanding or representation that any of the Obligations is or
was to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.

(b)          Without notice to any given Borrower and without affecting the
liability of any given Borrower hereunder, Bank may (i) compromise, settle,
renew, extend the time for payment, change the manner or terms of payment,
discharge the performance of, decline to enforce, or release all or any of the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (ii) grant other indulgences to another Borrower in respect of
the Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (iv) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (v) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.





28



 

14.6        Subordination.  All indebtedness of a Borrower now or hereafter
arising held by another Borrower, except as disclosed in the attached Schedule,
is subordinated to the Obligations and Borrower holding the indebtedness shall
take all actions reasonably requested by Bank to effect, to enforce and to give
notice of such subordination.

15.          NOTICE OF FINAL AGREEMENT.

BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

[Signature page follows]

 

 



29



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

 

STREAMLINE HEALTH SOLUTIONS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Thomas J. Gibson

 

 

 

 

Name:

Thomas J. Gibson

 

 

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

STREAMLINE HEALTH, INC., an Ohio corporation

 

 

 

 

 

 

By:

/s/ Thomas J. Gibson

 

 

 

 

Name:

Thomas J. Gibson

 

 

 

 

Title:

Chief Financial Officer & Secretary

 

 

 

 

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

 

 

 

 

By:

/s/ Robert Bryant

 

 

 

 

Name:

Robert Bryant

 

 

 

 

Title:

Vice President, Technology Banking Division

 

 

